—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered December 9, 1997, convicting him of burglary in the second degree, criminal contempt in the first degree, attempted burglary in the first degree, reckless endangerment in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and sentencing him to consecutive terms of imprisonment of six years for burglary in the second degree, two to four years for criminal contempt in the first degree, six years for attempted burglary in the first degree, and one year for reckless endangerment in the second degree, and sentencing him to a term of three years imprisonment for criminal possession of a weapon in the third degree, to run concurrently with the other sentences.
Ordered that the judgment is modified, on the law, by deleting the provision thereof providing that the terms of imprisonment imposed for criminal contempt in the first degree, attempted burglary in the first degree, and reckless endangerment in the second degree are to run consecutively to each other and substituting therefor a provision providing that those terms of imprisonment shall run concurrently with each other; as so modified, the judgment is affirmed.
As the People correctly concede, since the act underlying the convictions for attempted burglary in the first degree, criminal contempt in the first degree, and reckless endangerment in the second degree was the single act of using a firearm, the terms of imprisonment imposed for those crimes should be modified to run concurrently with each other (see, Penal Law § 70.25 [2]; People v Laureano, 87 NY2d 640, 643; People v Darvie, 224 AD2d 442, 443).
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, are without merit (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20; People v Gaines, 74 NY2d 358, 360; People v Chrysler, 85 NY2d 413, 416). Mangano, P. J., Santucci, Krausman and Feuerstein, JJ., concur.